Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn E. O’Connor appeals the district court’s order denying motion for leave to file a complaint because she failed to comply with the pre-filing injunction imposed by that court in 2006. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. O’Connor v. Virginia, No. 3:14-cv-00109-JRS (E.D.Va. Feb. 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*254gument would not aid the decisional process.

DISMISSED.